                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                       Crim. Action Nos.: 1:18CR57
                                                                 1:19CR58
                                                            (Judge Kleeh)

RICHARD WILKINSON,

                  Defendant.

  ORDER ADOPTING MAGISTRATE JUDGE'S REPORTS AND RECOMMENDATIONS
           CONCERNING PLEA OF GUILTY IN FELONY CASES,
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On   September     19,   2019,   the    Defendant,   Richard   Wilkinson

(“Wilkinson”), appeared before United States Magistrate Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Count One of the Indictment in case number 1:18-CR-57 and Count

One of the Information in case number 1:19-CR-58. Wilkinson stated

that he understood that the magistrate judge is not a United States

District Judge, and Wilkinson consented to pleading before the

magistrate judge. This Court referred Defendant’s plea of guilty

to the magistrate judge for the purpose of administering the

allocution, pursuant to Federal Rule of Criminal Procedure 11,

making    a   finding   as    to   whether   the   plea   was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.
USA V. WILKINSON                                          1:18CR57, 1:19CR58
   ORDER ADOPTING MAGISTRATE JUDGE'S REPORTS AND RECOMMENDATIONS
           CONCERNING PLEA OF GUILTY IN FELONY CASES,
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING
     Based upon Wilkinson’s statements during the plea hearing and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the             magistrate judge found that

Wilkinson was competent to enter a plea, that the plea was freely

and voluntarily given, that he was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.            The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) in both cases [Dkt. No. 37 in 1:18-CR-57 and

Dkt. No. 12 in 1:19-CR-58], finding a factual basis for the pleas

and recommending that this Court accept Wilkinson’s plea of guilty

to Count One of the Indictment and Count One of the Information.

     The magistrate judge also directed the parties to file any

written objections to the R&Rs within fourteen (14) days after

service of the R&Rs. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&Rs.           Neither the Defendant

nor the Government filed objections to the R&Rs.

     Accordingly, this Court ADOPTS the magistrate judge’s R&Rs

[Dkt.   No.   37   in   1:18-CR-57   and   Dkt.   No.    12   in   1:19-CR-58],

provisionally      ACCEPTS   Defendant     Wilkinson’s    guilty     plea,   and

                                      2
USA V. WILKINSON                                1:18CR57, 1:19CR58
   ORDER ADOPTING MAGISTRATE JUDGE'S REPORTS AND RECOMMENDATIONS
           CONCERNING PLEA OF GUILTY IN FELONY CASES,
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING
ADJUDGES him GUILTY of the crimes charged in Count One of the

Indictment and Count One of the Information.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.   The Probation Officer shall undertake a presentence

investigation of Wilkinson and prepare a presentence investigation

report for the Court;

     2.   The Government and Wilkinson shall each provide their

narrative descriptions of the offense to the Probation Officer by

October 14, 2019;

     3.   The presentence investigation report shall be disclosed

to Wilkinson, counsel for Defendant, and the Government on or

before December 13, 2019; however, the Probation Officer shall not

disclose any sentencing recommendations made pursuant to Fed. R.

Crim. P. 32(e)(3);

     4.   Counsel may file written objections to the presentence

investigation report on or before December 27, 2019;

                                 3
USA V. WILKINSON                                      1:18CR57, 1:19CR58
   ORDER ADOPTING MAGISTRATE JUDGE'S REPORTS AND RECOMMENDATIONS
           CONCERNING PLEA OF GUILTY IN FELONY CASES,
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING
     5.    The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

January 6, 2020; and

     6.    Counsel may file any written sentencing memorandum or

statements    and   motions   for     departure    from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

January 13, 2020.

     The magistrate judge released Wilkinson on the terms of the

Order Setting Conditions of Release [Dkt. No. 9] filed in case

number    1:18-CR-57   on   March    19,   2019.   Said   conditions   are

incorporated therein for case number 1:19-CR-58.

     The Court will conduct the Sentencing Hearing for Defendant

on Thursday, February 13, 2020, at 10:00 A.M., at the Clarksburg,

West Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

     DATED: October 7, 2019


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE


                                      4
